               Case 1:19-cv-07189-JGK Document 31 Filed 05/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-----------------------------------------------------------------X
                                                                 :
MALIBU MEDIA, LLC,                                               :
                                                                 :   Case No. 1:19-cv-07189-JGK
                                      Plaintiff,                 :
                                                                 :
                             vs.                                 :
                                                                 :
YI-TING CHEN,                                                    :
                                                                 :
                                      Defendant.                 :
-----------------------------------------------------------------X

         MOTION FOR ALTERNATE SERVICE ON DEFENDANT YI-TING CHEN

          NOW COMES the Plaintiff, Malibu Media, LLC, through the undersigned attorneys, who

 moves under Federal Rule of Civil Procedure 4(e)(1), and New York Consolidated Laws CVP §

 308(5), for an order permitting alternate service of the December 16, 2019 Summons and Amended

 Complaint on Defendant Yi-Ting Chen as follows:

          1.       This Court should permit alternate service of the summons and Amended

 Complaint on Defendant Yi-Ting Chen, because Plaintiff has tried unsuccessfully to serve him

 personally several times, thus making personal service impracticable.

          2.       This Court should permit alternate service of the summons and complaint on

 Defendant Yi-Ting Chen, because the proposed alternate service is reasonably calculated to give

 him notice and an opportunity to be heard in this action, thus according with the basic procedural

 due process requirements.

          3.       As shown in the attached sworn affidavits of process server Frederick Pringle and

 Euclide Decastro, Mr. Pringle attempted to serve Defendant Yi-Ting Chen two times at his last

 known address, 350 W 42nd Street, Apt. 27G, New York, NY 10036 (the “Last Known Address”).
              Case 1:19-cv-07189-JGK Document 31 Filed 05/15/20 Page 2 of 3




See Affidavit of Attempted Service sworn to by Frederick Pringle, attached hereto as Exhibit “A.”

         4.       During each service attempt, there was no answer at the residence. Id. On January

15, 2020, the doorman at the building attempted to contact Defendant but there was no answer Id.

On January 22, 2020, Mr. Pringle was escorted by the doorman to Defendant’s apartment. Mr.

Pringle knocked on the door but here was no answer Id.

         5.       On January 23, 2020 Plaintiff’s process server, Mr. Euclide Decastro attempted to

serve Defendant. Mr. Decastro noted that he heard sounds inside the apartment, but no one

answered.

         6.       Plaintiff, via the process servers, have tried to serve Defendant Yi-Ting Chen and

the process server has concluded that he failed to serve Defendant at the Last Known Address.

         7.       As a result, personal service is impracticable.

         8.       However, the proposed alternate service requested in paragraph B below is

reasonably calculated to notify the Defendant of the action and give him an opportunity to be

heard.

         9.       Due to Plaintiff’s diligence in attempting to serve despite Defendant’s possible

avoidance of service, Plaintiff also requests twenty-one days from the date of an Order on this

Motion to serve Defendant Yi-Ting Chen by alternate service.

         10.      A memorandum of law in support of this motion, and proposed order are filed

contemporaneously herewith.

         THEREFORE, Plaintiff respectfully requests this Court to:

         A. Grant this motion.

         B. Permit Plaintiff twenty-one (21) days to serve Defendant Yi-Ting Chen by alternate

               service, including posting at his Last Known Address and sending a summons and copy



                                                    2
         Case 1:19-cv-07189-JGK Document 31 Filed 05/15/20 Page 3 of 3




           of the Amended Complaint by registered or certified mail, return receipt requested, and

           delivery restricted to the addressee at the Last Known Address.

Dated: May 15, 2020                          Respectfully submitted,

                                                    By: /s/ Kevin T. Conway
                                                    Kevin T. Conway, Esq. -KC-3347
                                                    80 Red Schoolhouse Road, Suite 110
                                                    Spring Valley, NY. 10977
                                                    T: 845-352-0206
                                                    F: 845-352-0481
                                                    E-mail: ktcmalibu@gmail.com
                                                    Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

        I hereby certify that on May 15, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                            By: /s/ Kevin T. Conway
                                                            Kevin T. Conway, Esq.




                                                3
